Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of China Properties Developments, Inc. (the “Company”) on Form 10-Q for the period endedSeptember 30, 2010, as filed with the Securities and Exchange Commission (the “Report”), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of the undersigned’s knowledge, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 22, 2010 By: /s/Ping’an Wu Ping’an Wu, Chief Executive Officer and President (Principal Executive Officer) Dated: November 22, 2010 By: /s/ Shuo (Steven) Lou Shuo (Steven) Lou, Chief Financial Officer, Chief Accounting Officer and Executive VP (Principal Financial Officer)
